No. 07-16-00110-CV


In the Interest of L.R., a Child             §      From the 99th District Court
                                                      of Lubbock County
                                             §
                                                    April 14, 2016
                                             §
                                                    Opinion Per Curiam
                                             §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated April 14, 2016, it is ordered, adjudged

and decreed that this appeal be dismissed for want of jurisdiction.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo